COFFEY, J.
The cost bill in this matter was not delivered to the clerk, nor received by him. “Filing a paper consists in presenting it at the proper office, and leaving it there deposited with the papers in such office.” According *152to the evidence, the office was legally closed when the paper was left there": Pol. Code, sec. 1030. No person authorized to receive it and file it was present—it being about one hour after the closing of the office (Pol. Code, sec. 1030), and there was no person present to whom it could be “presented,” nor does it appear it was “deposited with the papers” in the office. This paper never was filed, in the sense of the statute.
Motion to strike out granted.